Citation Nr: 0008269	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-00 412A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision by the Board of Veterans' 
Appeals which denied the veteran's claim for service 
connection for an acquired psychiatric disorder should be 
revised or reversed due to clear and unmistakable error 
(CUE).




REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
CUE in a Board decision dated November 10, 1997.  


FINDING OF FACT

A legally cognizable claim of CUE, relative to the issue 
adjudicated in the November 1997 Board decision, has not been 
asserted. 


CONCLUSION OF LAW

The November 1997 Board decision, wherein service connection 
was denied for an acquired psychiatric disorder, did not 
involve CUE.   38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. 
Reg. 2138-2141 (1999) (to be codified at 38 C.F.R. §§ 
20.1400-20.1411).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1998)) permit challenges to decisions of the Board on 
the grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining CUE.  64 Fed. Reg. 2134, 2137 
(1999).  This case law is found primarily in the precedent 
opinions of the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims.  CUE is defined in Rule 1403(a) of the Rules of 
Practice (to be codified at 38 C.F.R. § 20.1403(a)) as "the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review of CUE in a prior 
Board decision must be based on the record as it existed when 
that decision was made.  64 Fed. Reg. 2134, 2139 (1999) (to 
be codified at 38 C.F.R. § 20.1403(b)); see Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

Concerning the November 1997 Board decision, which denied 
service connection for an acquired psychiatric disorder, the 
veteran avers that such decision involved CUE inasmuch as the 
basis of the Board's denial was "generally grounded in 
innuendoes, assumptions and misrepresentations disguising 
factual hyperbole and legal maneuvering designed to distort 
what the facts reveal[ed]".  

While the Board respectfully acknowledges the veteran's 
above-cited allegation relative to CUE involving the November 
1997 Board decision, it is constrained to observe that one 
aspect of the veteran's above-quoted allegation of CUE, i.e., 
that asserting that the basis of the Board's denial was 
'generally grounded in innuendoes, assumptions and 
misrepresentations', clearly amounts to an objection that the 
evidence before the Board, in adjudicating the related claim 
for service connection, was improperly weighed or evaluated 
by the Board.  However, the Board would respectfully point 
out that such an objection (i.e., that the evidence was 
improperly weighed or evaluated) does not rise to the level 
of CUE.  64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 
C.F.R. § 20.1403(d)); see also Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  As to the remaining aspect of the veteran's 
allegation of CUE, i.e., that the Board engaged in 'legal 
maneuvering designed to distort what the facts reveal[ed]', 
the Board would observe that such allegation of CUE is 
facially deficient, merely as a matter of pleading, inasmuch 
as the provisions of 38 C.F.R. § 20.1404(b) require a 
claimant to advance an articulated "basis for" such an 
allegation of CUE, and this the claimant has not done.  In 
view of the foregoing, then, and since his above-cited 
assertion comprises the only error (or errors) alleged by the 
veteran with respect to the November 1997 Board decision, the 
Board is constrained to conclude that a legally cognizable 
claim of CUE, relative to such decision, has not been 
asserted.  Accordingly, no basis for the revision or reversal 
of the Board's November 1997 denial of service connection for 
an acquired psychiatric disorder has been presented.  Related 
revision or reversal is, accordingly, denied.


ORDER

Revision or reversal of a November 1997 Board decision, which 
denied service connection for an acquired psychiatric 
disorder, based on CUE, is denied.


		
	MICHAEL P. VANDER MEER
Acting Member, Board of Veterans' Appeals



 


